DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Applicant’s election with traverse of gastric cancer in the reply filed on 4/12/2021 is acknowledged. Election was made with traverse in the reply filed on 4/12/2021.
The traversal is on the ground(s) that the cited paragraph bridging columns 1 and 2 of page 174 of Gerber is merely an invitation to experiment, which may yield far from predictable results; these reported expression levels are basal levels under normal conditions, not pathological levels that may be observed, e.g., in a cancer patient; Neither Gropp nor Yasuda disclose any association between β2GP1 expression levels and cancer, let alone the use of β2GP1 expression levels as a biomarker. Thus, a person of ordinary skill in the art, in view of the lack of disclosures about β2GP1 in Gerber and the lack of any nexus between β2GP1 expression and cancer in Yasuda and Gropp would not have any motivation to combine the teachings; As disclosed in Gropp (see, e.g., Gropp's Introduction section) βGP1 expression levels in blood can vary, e.g., due to the presence of autoantibodies to β2GP1, Furthermore, β2GP1 can be present in functional and non-functional forms, as disclosed also in Gropp. Gropp and Yasuda fail to suggest or to provide any motivation to determine β2GP1 expression levels; skilled artisan would not predictably reach the claimed invention because neither one of the references, alone or in combination, teaches, suggests, or provides a motivation to use β2GP1 as a predictive biomarker, and certainly does not provide any guidance regarding the use of specific levels of such biomarker to guide the administration of a particular antitumoral therapy; there is a disclosed relationship between each one of the inventions claimed, i.e., the administration of an antitumoral treatment as recited in the claims to a subject "if a blood sample from the subject is identified as having 
This is not found persuasive. Gerber discloses that “Checkpoint inhibitors, particularly those targeting the programmed death-1 (PD1) and PD ligand-1 (PDL1) pathways, have shown promising efficacy for NSCLC (Page 169, Introduction). Gerber further discloses “The FDA also approved the anti-PD1 antibody pembrolizumab for PDL1-positive advanced NSCLC.” (Page 170, Column 1, 1st paragraph last sentence). Gerber further discloses that treating NSCLC with Bavituximab is well tolerated (Abstract). As Gerber discloses methods of treating NSCLC with Bavituximab, and methods of treating NSCLC with pembrolizumab, and further even suggests using a method of treating NSCLC with Bavituximab and pembrolizumab together (paragraph bridging columns 1 and 2 of page 174), one of ordinary skill in the art would be motivated to combine both Bavituximab and pembrolizumab to treat NSCLC and further expect predictable results of an effective treatment of NSCLC.
Further, the inactive and active forms as taught in Gropp are not consistent with the functional and non-functional forms as defined in the instant specification. The instant specification discloses that functional β2GP1 is β2GP1 that binds to both PS (via intact, non-nicked, domain V) and PS-targeting antibodies (Bavituximab via domain II; non-Bavituximab PS-targeting antibodies via domains I and II) (Page 30, line 32-Page 31, line 9;  Page 26, lines 7-9; Page 32, lines 7-23). The inactive and active forms as taught in Gropp have all domains intact, non-nicked, and refer to conformational changes between circular and elongated forms.
Further, in regards to the argument that 200 μg/ml is basal level expression of β2GP1 under normal conditions, not pathological levels of expression, one of ordinary skill in the art would be at least in a concentration of normal levels of 200 μg/ml, as evidenced by Gropp and Yasuda, to ensure that the β2GP1 will bind to its target. It would further be obvious that the β2GP1 be functional. One of ordinary skill would be motivated to detect the presence of functional β2GP1 at a concentration of normal levels of 200 μg/ml or higher, to ensure that the β2GP1 will bind to PS. One would expect predictable results that the bavituximab would surely bind to PS, in the presence of functional β2GP1 at a concentration of normal levels of 200 μg/ml or higher. Further, although Gropp does indicate that the expression levels of β2GP1 can vary, Gropp and Itoh (J Biochem. 2000 Dec;128(6):1017-24., published 12/2000) both disclose that the plasma concentration of β2GP1 is approximately 200 μg/ml in normal individuals (Itoh, Page 1017, Column 1, line 4; Gropp, Page 2774, Column 1, Introduction, line 1). Itoh further discloses normal individuals have an average concentration of 1.04 ng/ml of nicked β2GP1 (Abstract; Page 1022, Paragraph 2). This means essentially all of the 200 μg/ml of β2GP1 in a normal individual is intact, or functional. Further, as evidenced by Applicant’s Figure 17, it can be seen that functional β2GP1 is present at a concentration around the average of 200 μg/ml, which is the same as the expression level of β2GP1 under normal conditions. 
Applicant has amended the claims to recite the limitation “if the subject is identified as having functional β2-glycoprotein 1 (β2GP1) present at a concentration of equal to or greater than 200 μg/ml in a blood sample from the subject. However, even if taking into this amendment into consideration, Stasi (Lung Cancer: Targets and Therapy 2014:5 43–50, published 8/28/2014) teaches that “bavituximab do not pass through the plasma membrane and are unable to recognize and bind intracellular targets, an event that is possible once PS is external. Specifically, bavituximab binds PS when recognizing a complex formed by PS and two cross-linked molecules of the PS-binding protein beta 2 glycoprotein-1 (beta 2GP1).” (Page 44, Bavituximab). Thus, Stasi teaches that bavituximab only binds to its target, PS, in the presence of β2GP1. Therefore it would be obvious to one of ordinary skill in the art to modify the method of treating patients with NSCLC by administering Bavituximab and pembrolizumab, to further 
Although Applicant argues that Yasuda discusses the role of β2GP1 in fibrinolysis, and Gropp discloses the role of β2GP1, and that there is no nexus between β2GP1 expression and cancer, there is however a nexus between β2GP1 expression and bavituximab as discussed above, wherein bavituximab only binds to its target, PS, in the presence of β2GP1. 
As discussed above, Stasi provides the motivation of identifying subjects having functional β2-glycoprotein 1 (β2GP1) present when treating patients with bavituximab. 
 Therefore the technical feature of treating a tumor in a human subject in need thereof, comprising administering to the subject a therapeutically effective amount of (i) a phosphatidylserine (PS)-targeting antibody, and (ii) an antibody that specifically binds to programmed cell death protein 1 (PD-1) which comprises pembrolizumab or an antigen binding portion thereof, if a blood sample from the subject is identified as having functional β2-glycoprotein 1 (β2GP1) present at a concentration of equal to or greater than 200 μg/ml does not make a contribution over the prior art.
Therefore the species of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features.
Further, a search burden is not a standard for the Restriction Requirement of national stage entry (371) applications. The Restriction Requirement for this national stage entry (371) application is based on the lack of unity of the claims of the invention.

Claims 41-46, and 50-68 are under examination.

Priority
	This application is a national stage entry (371) of PCT/US2017/053370 filed 9/27/2017, which claims priority from U.S provisional application 62507580, filed 5/17/2017, U.S. provisional application 62480994, filed 4/3/2017, U.S. provisional application 62406727, filed 10/11/2016, and U.S. provisional application 62400589, filed 9/27/2016, which is acknowledged.

Information Disclosure Statement
	Applicant’s IDS submitted 5/7/2020 is acknowledged and has been considered. A signed copy is attached hereto.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 41-46, 50-51, and 64-66 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gerber (Clinical Lung Cancer, Vol. 17, No. 3, 169-76., published 2/19/2016), further in view of Freimark (Cancer Res. Immunology April 4, 2016, 4(6): 531-540., published 4/4/2016), Stasi (Lung Cancer: Targets and Therapy 2014:5 43–50, published 5/28/2014), Ambrozic (Annals of the Rheumatic Diseases 2002;61:85-86., published 1/1/2002)and Itoh (J Biochem. 2000 Dec;128(6):1017-24., published 12/2000) as evidenced by NCI (National Cancer Institute, Dictionary).
In regards to claim 41-44, 50, and 64-66, Gerber teaches the combination of bavituximab, which is a phosphatidylserine (PS)-targeting antibody as evidenced by Applicant's claim 50, with pembrolizumab, to treat patients with non small-cell lung cancer (Page 174, Column 1, last paragraph - Column 2, first paragraph). Further, Freimark teaches that antibody mediated PS blockade enahances the antitumor immune response of anti-PD1 antibody (Abstract, and Fig. 1). Freimark also teaches the anti-PS antibody bavituximab is being tested in multiple clinical trials for treatment of solid tumors. See p. 538-paragraph bridging columns. Freimark further teaches that checkpoint inhibitor antibodies like anti-PD1 antibody lambrolizumab/pembrolizumab have strong antitumor activity in melanoma. See p. 538-paragraph bridging columns and reference 13.
In regards to claim 51, As Gerber and Freimark teach the combination of bavituximab, which is a phosphatidylserine (PS)-targeting antibody as evidenced by Applicant's claim 50, with pembrolizumab, the limitation wherein the PS-targeting antibody is administered to the subject prior to, concurrently with, or after the administration of pembrolizumab or an antigen binding portion thereof, is necessarily met, as those are the only options in which bavituximab and pembrolizumab can be administered together.

Gerber and Freimark does not teach that the subject is identified as having functional β-2-glycoprotein 1 (β2GP1) present at a concentration of equal to or greater than 200 μg/ml in their blood; or determining the expression level of functional β2GP1 in a blood sample from the subject wherein the blood sample from the subject is identified as having functional β2GP1 present at a concentration equal to or greater than 200 μg/ml. 
This deficiency is made up for by Stasi, Itoh, and Ambrozic.
Stasi teaches that bavituximab binds PS when recognizing a complex formed by PS and two cross-linked molecules of the PS-binding protein beta 2 glycoprotein-1 (beta 2GP1) (Page 44, Column 2, Sentence above “Pharmacodynamics”). The instant specification defines “functional β2GP1” as β2GP1 that binds to both PS and a β2GP1-dependent PS-targeting antibody, preferably bavituximab (Page 4, Summary of the Invention). As Stasi teaches that Bavituximab binds PS when recognizing a complex formed by PS and two cross-linked molecules of the PS-binding protein beta 2 glycoprotein-1 (beta 2GP1), Stasi teaches the limitation of “functional β2GP1”, a β2GP1 that binds to both PS and a β2GP1-dependent PS-targeting antibody.
Itoh discloses that the plasma concentration of β2GP1 is approximately 200 μg/ml in normal individuals (Page 1017, Column 1, line 4). The instant specification discloses that functional β2GP1 is β2GP1 that binds to both PS (via intact, non-nicked, domain V) and PS-targeting antibodies (Bavituximab via domain II; non-Bavituximab PS-targeting antibodies via domains I and II) (Page 30, line 32-Page 31, line 9;  Page 26, lines 7-9; Page 32, lines 7-23). The specification further discloses that a portion of β2GP1 (“total” β2GP1) will exist as nicked β2GP1, which cannot bind to PS and thus cannot mediate antibody binding in the disease site. These “nicked” β2GP1, would be nonfunctional. However, Itoh teaches that 
Ambrozic teaches that the physiological concentration of β2GP1 in human serum is approximately 200 μg/ml (Page 85, 2nd column, lines 3-5)
It would be obvious for one of ordinary skill in the art to modify the method as taught by Gerber, to further comprise determining the expression level of functional β2GP1 in a blood sample from the subject and identify a subject having functional β-2-glycoprotein 1 (β2GP1), as taught by Stasi. As Stasi teaches that bavituximab only binds to its target in the presence of β2GP1, it would be obvious to one of ordinary skill in the art to modify the method as taught by Gerber, to first determine the presence of functional β2GP1 in blood sample of the subject and identify subjects with functioning β2GP1. 
Further, as the method of administering bavituximab and pembrolizumab were known in the art, and the fact that bavituximab only binds to its target in the presence of β2GP1 was also known in the art, one of ordinary skill in the art would have a reasonable expectation of success that modifying the method as taught by Gerber, to further comprise determining the expression level of functional β2GP1 in a blood sample from the subject, as taught by Stasi, would result in an effective method of treating NSCLC.
It would be further obvious for one of ordinary skill in the art to modify the method as taught by Gerber and Stasi above, to further comprise determining the expression level of functional β2GP1 present at a concentration of equal to or greater than 200 μg/ml in a blood sample from the subject, as taught by Itoh. One of ordinary skill in the art would be motivated to detect for the presence of β2GP1, at least in a concentration of normal levels of 200 μg/ml, as evidenced by Itoh, to ensure that the β2GP1 will bind to its target. Further, Itoh teaches there is negligible difference between normal levels of 
In regards to claims 45 and 46, Itoh discloses that the plasma concentration of β2GP1 is approximately 200 μg/ml in normal individuals (Page 1017, Column 1, line 4). Further, Ambrozic teaches that the physiological concentration of β2GP1 in human serum is approximately 200 μg/ml (Page 85, 2nd column, lines 3-5). Thus the limitations wherein the blood sample is identified as having functional β2GP1 present at a concentration equal to or greater than 200 μg/ml, wherein the blood sample is a serum or plasma, is met.
It would be obvious to one of ordinary skill in the art to modify the method as taught by Gerber, Stasi, and Itoh to further comprise wherein the blood sample is a serum sample, as Ambrozic teaches that the concentration of β2GP1 in human serum is approximately 200 μg/ml, which is the same concentration in human plasma. One of ordinary skill in the art would be motivated to collect blood samples from both plasma and serum, as they both have the same concentration of β2GP1. Further, one of ordinary skill in the art would have a reasonable expectation of success, as Ambrozic teaches the concentration of β2GP1 in human serum is approximately 200 μg/ml, which is the same concentration in human plasma.
Claims 41-46, 50-51, 56, 60, 62, and 64-66, is/are rejected under 35 U.S.C. 103 as being unpatentable over Gerber (Clinical Lung Cancer, Vol. 17, No. 3, 169-76., published 2/19/2016), further in view of Freimark (Cancer Res. Immunology April 4, 2016, 4(6): 531-540., published 4/4/2016), Stasi (Lung Cancer: Targets and Therapy 2014:5 43–50, published 5/28/2014), Itoh (J Biochem. 2000 Dec;128(6):1017-24., published 12/2000), and Thorpe (US 2003/0082187 A1, published 5/1/2003).
In regards to claims 41-46, 50-51, 64-66, the teachings of Gerber, Freimark, Stasi and Itoh are discussed supra.

This deficiency is made up for by Thorpe.
In regards to claim 56, Thorpe teaches a method of treating a tumor comprising intravenous administration of the PS-targeting antibody. (Claim 25; paragraph [0403])
In regards to claim 60 and 62, Thorpe teaches a method of treating a tumor comprising administering the PS-targeting antibody at a dose of 1-100 mgs or 1-500 mgs (paragraph [0398]-paragraph [402]).
In regards to claim 64, Thorpe teaches that the PS-targeting antibody can treat cancers of the stomach. Gastric cancer, the elected species, is a cancer that occurs in the stomach.
It would be obvious to one of ordinary skill in the art to modify the method as taught by Gerber, Freimark, Stasi, and Itoh, to further comprise administering the PS-targeting antibody at a dose of 1-100 mgs or 1-500 mgs; and administering the PS-targeting antibody intravenously, taught by Thorpe. One of ordinary skill in the art would be motivated to modify the doses and regimens so as to produce significant antitumor effects whilst still keeping the dose below the levels associated with unacceptable toxicity. In addition to varying the dose itself, the administration regimen can also be adapted to optimize the treatment strategy (paragraph [0402]). As Thorpe teaches administering PS-targeting antibodies to treat tumors, one would have a reasonable expectation of success from using the dosages as taught in Thorpe.
Claim 41-46, 50-51, 54, 61, and 63-66 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gerber (Clinical Lung Cancer, Vol. 17, No. 3, 169-76., published 2/19/2016), further in view of Freimark (Cancer Res. Immunology April 4, 2016, 4(6): 531-540., published 4/4/2016), Stasi (Lung Cancer: Targets and Therapy 2014:5 43–50, published 5/28/2014), Itoh (J Biochem. 2000 .
In regards to claims 41-46, 50-51, and 64-66, the teachings of Gerber, Freimark, Stasi and Itoh are discussed supra.
Gerber, Freimark, Stasi and Itoh do not teach that pembrolizumab is administered weekly or once every two, three, four, five, or six weeks; or administering pembrolizumab at the claimed doses.
These deficiencies are made up for by Papadopoulos.
In regards to claims 54, Papadopoulos teaches that therapeutic PD-1 antibodies for treating disease can be administered weekly or once every two, three, four, five, or six weeks (Paragraph [0159]).
In regards to claims 61, and 63, Papadopoulos teaches PD-1 antibodies can be administered at a dose of 0.1 mg to about 800 mg, about 1 to about 500 mg, about 5 to about 300 mg, or about 10 to about 200 mg, to about 100 mg, or to about 50 mg.
It would be obvious to one of ordinary skill in the art to modify the method as taught by Gerber, Freimark, Stasi, and Itoh, to further comprise administering pembrolizumab weekly or once every two, three, four, five, or six weeks, at a dose of 0.1 mg to about 800 mg, about 1 to about 500 mg, about 5 to about 300 mg, or about 10 to about 200 mg, to about 100 mg, or to about 50 mg, as taught by Papadopoulos. One of ordinary skill in the art would be motivated to do so as to provide an optimal administration of improved transfer, delivery, and tolerance (paragraph [0158]). One would have a reasonable expectation of success from using the dosages and regimens taught by Papadopoulos in regards to treating a disease with a PD-1 antibody, as pembrolizumab is a PD-1 antibody, and further Papadopoulos discloses that tumors could be treated with PD-1 antibodies (paragraph [0168]).
Claim 41-46, 50-51, 55, 57, 59, and 64-66 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gerber (Clinical Lung Cancer, Vol. 17, No. 3, 169-76., published 2/19/2016), further in view of Freimark (Cancer Res. Immunology April 4, 2016, 4(6): 531-540., published 4/4/2016), Stasi .
In regards to claims 41-46, 50-51, and 64-66, the teachings of Gerber, Freimark, Stasi and Itoh are discussed supra.
Gerber, Freimark, Stasi and Itoh do not teach that pembrolizumab is administered once every three weeks; pembrolizumab is administered intravenously; or pembrolizumab is administered to the subject in an amount of about 1 mg/kg, about 2 mg/kg, or about 3 mg/kg.
Gerber, Freimark, Stasi and Itoh do not teach that pembrolizumab is administered to the subject in an amount of about 200 mg.
These deficiencies are made up for by Patnaik.
In regards to claims 55, 57 and 59, Patnaik teaches a method of treating patients with advanced solid tumors with 1 or 3 mg/kg of pembrolizumab, intravenously, every 3 weeks. These patients included those with NSCLC.
It would be obvious to one of ordinary skill in the art to modify the method as taught by Gerber, Freimark, Stasi, and Itoh, to further comprise administering 1 or 3 mg/kg of pembrolizumab, intravenously, every 3 weeks. One would be motivated to use an art-known dosage and regimen, known to be safe and effective, to treat NSCLC. As Patnaik teaches a dose and regimen for pembrolizumab, known to effectively treat NSCLC, one of ordinary skill in the art would be motivated to use that dose and regimen. Further, one would have a reasonable expectation of success for treating NSCLC with the art-known dosage and regimen.
Claim 41-46, 50-53, 58 and 64-67 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gerber (Clinical Lung Cancer, Vol. 17, No. 3, 169-76., published 2/19/2016), further in view of Freimark (Cancer Res. Immunology April 4, 2016, 4(6): 531-540., published 4/4/2016), Stasi (Lung Cancer: Targets .
In regards to claims 41-46, 50-51, and 64-66, the teachings of Gerber, Freimark, Stasi and Itoh are discussed supra.
Gerber, Freimark, Stasi and Itoh do not teach that the PS-targeting antibody is administered weekly or once every two, three, four, five, or six weeks; the PS-targeting antibody is administered to the subject in an amount of about 1 mg/kg, about 2 mg/kg, or about 3 mg/kg; or bavituximab is administered to the subject in an amount of about 1 mg/kg, about 2 mg/kg, or about 3 mg/kg, and pembrolizumab is administered to the subject in an amount of about 200 mg.
These deficiencies are made up for by Digumarti and NCT02142738.
In regards to claims 52-53, and 58, Digumarti teaches weekly bavituximab at 3 mg/kg, intravenously (Page 232, 2.2 Treatment, 1st paragraph).
In regards to claim 67, NCT02142738 teaches pembrolizumab at 200mg to treat NSCLC.
It would be obvious to one of ordinary skill in the art to modify the method as taught by Gerber, Freimark, Stasi, and Itoh, to further comprise administering weekly bavituximab at 3 mg/kg, intravenously, as taught by Digumarti. As Gerber, Freimark, Stasi, and Itoh teach a method of treating NSCLC with bavituximab and pembrolizumab, one of ordinary skill in the arts would be motivated to use an art-known dose and regimen of bavituximab, already shown to be safe and effective in treating NSCLC, as taught by Digumarti. Further, as Digumarti teaches weekly bavituximab at 3 mg/kg, intravenously to treat patients with NSCLC, one would have a reasonable expectation that using the same dosage and regimen would be successful in treating NSCLC.


Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG MIN YOON whose telephone number is (571)272-7802.  The examiner can normally be reached on 7:30 a.m. - 5:30 p.m. M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/SUNG MIN YOON/               Examiner, Art Unit 1643       

/HONG SANG/               Primary Examiner, Art Unit 1643